Buchholz v A.L.A.C. Contr. Corp. (2014 NY Slip Op 07612)





Buchholz v A.L.A.C. Contr. Corp.


2014 NY Slip Op 07612


Decided on November 12, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
BETSY BARROS, JJ.


2014-00277
 (Index No. 34001/12)

[*1]Evelyn Buchholz, et al., appellants, 
vA.L.A.C. Contracting Corporation, respondent.


Daniel P. Buttafuoco & Associates, PLLC, Woodbury, N.Y. (Ellen Buchholz of counsel), for appellants.
Malapero & Prisco, LLP, New York, N.Y. (Frank Lombardo and Robert L. Emmons of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (LaSalle, J.), dated October 2, 2013, which denied their motion pursuant to CPLR 3215 for leave to enter a default judgment against the defendant, and granted the defendant's cross motion pursuant to CPLR 3012(d) to extend its time to appear and answer the complaint and to compel the plaintiffs to accept service of that answer.
ORDERED that the order is affirmed, with costs.
In light of the reasonable excuse for the short delay in appearing and answering the complaint, the lack of prejudice to the plaintiffs resulting from the defendant's short delay in serving an answer, the lack of willfulness on the part of the defendant, and the public policy favoring the resolution of cases on the merits, the Supreme Court providently exercised its discretion in denying the plaintiffs' motion pursuant to CPLR 3215 for leave to enter a default judgment against the defendant, and in granting the defendant's cross motion pursuant to CPLR 3012(d) to extend its time to appear and answer the complaint and to compel the plaintiffs to accept service of that answer, which had been untimely served (see CPLR 2004; 3012[d]; Gerdes v Canales, 74 AD3d 1017, 1018; Hosten v Oladapo, 52 AD3d 658; Verde Elec. Corp. v Federal Ins. Co., 50 AD3d 672; Stuart v Kushner, 39 AD3d 535).
MASTRO, J.P., CHAMBERS, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court